Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-23-2002

Williams v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2241




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Williams v. Comm Social Security" (2002). 2002 Decisions. Paper 295.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/295


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________
                            No. 01-2241
                            ___________
                          THOMAS WILLIAMS,
                                           Appellant
                                v.
                 COMMISSIONER OF SOCIAL SECURITY
          _______________________________________________
          On Appeal from the United States District Court
                   for the District of New Jersey
                 D.C. Civil Action No. 99-cv-02253
                    (Honorable John C. Lifland)
                        ___________________
          Submitted Pursuant to Third Circuit LAR 34.1(a)
                          January 17, 2002
Before:   SCIRICA and ROSENN, Circuit Judges, and KANE, District Judge*
                       (Filed   May 23, 2002)

     *The Honorable Yvette Kane, United States District Judge for the Middle District of Penns
                         __________________
                        OPINION OF THE COURT
                         __________________
SCIRICA, Circuit Judge.
     This is an appeal from a denial of disability benefits under the Social Security Act. App
     We will affirm.
                                 I.
     Thomas Williams has been trying unsuccessfully to receive social security disability bene
     In 1992, we affirmed the Social Security Appeals Council’s denial of disability for the p
                                II.
     We review decisions to deny disability on a substantial evidence basis. 42 U.S.C. 405(g
     Williams also claims error under 20 C.F.R. 404.1520(e) (1985). Substantial evidence in
     Williams claims the Appeals Council erred by applying res judicata to the question of dis
     Finally, Williams claims the District Court improperly denied his motion to compel the Co
     Williams initially filed for disability benefits on October 20, 1987, two years after the
                                III.
     For the foregoing reasons, we will affirm the judgment of the District Court.
TO THE CLERK:
          Please file the foregoing opinion.
                               /s/ Anthony J. Scirica
                                Circuit Judge
DATED: May 23, 200